236 S.W.3d 126 (2007)
Tracey NEWMAN, Appellant,
v.
Kurt NEWMAN, Respondent.
No. ED 89336.
Missouri Court of Appeals, Eastern District, Division One.
October 23, 2007.
Susan K. Roach, Clayton, MO, for appellant.
Deborah C.M. Henry, Clayton, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., ROBERT G. DOWD, JR., J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Tracey Newman appeals from the judgment of the Circuit Court of St. Louis County, Honorable John Essner presiding, after it denied her motion for contempt and attorneys fees. Kurt Newman (Husband) and Tracey Newman (Wife) divorced on 17 October 2003. As part of the divorce decree, Husband was to pay Wife's health insurance premiums. Wife filed a motion for contempt on 24 March 2006, stating that Husband had failed to pay the premiums and Wife's coverage lapsed as a result. The trial court found that Husband's failure to pay was not willful and therefore denied Wife's motion. This appeal follows.
Wife raises three points on appeal: 1) that the trial court erred in denying Wife's motion for contempt because Husband did *127 not make the required showing that his failure to pay was not willful; 2) that the trial court applied the wrong burden of proof by requiring Wife to show Husband's willfulness; and 3) that the trial court erred in denying Wife's request for attorney's fees.
We have thoroughly reviewed the record and the briefs of the parties, and no error of law appears. Therefore, an opinion would serve no jurisprudential purpose. The parties have been given a memorandum, for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.